Citation Nr: 0702221	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  He died in November 2002 and is survived by 
his father (the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
the appellant's claim of entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. § 
1318, but denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
November 2002 as a result of cardiorespiratory dysrhythmia 
and arrest in the disease heart due to or as a consequence of 
"complications following law enforcement confrontation with 
intense physical exertion"; other significant conditions 
contributing to death but not resulting in the underlying 
cause were "positional asphyxia" and "cannabinols detected 
in the blood."

2.  The veteran's only service-connected disability at the 
time of his death included schizophrenia, rated as 100 
percent disabling.  


CONCLUSION OF LAW

The veteran's death was not substantially or materially 
contributed to by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310 (West Supp. 2005); 38 C.F.R.    §§ 
3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation for a 
parent of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, a disability which is proximately due 
to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

In this case, the veteran's certificate of death indicates 
that he died from injuries received during a physical 
altercation with police in November 2002.  The immediate 
cause of death is listed as "cardiorespiratory dysrhythmia 
and arrest in the disease heart" due to or as a consequence 
of "complications following law enforcement confrontation 
with intense physical exertion."  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were "positional asphyxia" and 
"cannabinols detected in the blood."  This document also 
notes that the veteran got into a physical altercation with 
law enforcement agents while being restrained. 

The veteran's only service-connected disability at the time 
of his death was schizophrenia, rated as 100 percent 
disabling.  The appellant's theory in support of this case is 
that the circumstances surrounding the veteran's 
confrontation with law enforcement agents, which ultimately 
lead to his death, was directly related to his service-
connected schizophrenia.  

It is unclear from the record why the veteran was being 
restrained by police.  Most importantly, the record does not 
indicate that it was the veteran's service connected disorder 
that caused this situation, providing evidence against this 
claim.  Simply stated, the post-service record provides 
evidence against this claim by failing, in any manner, to 
associate the veteran's service connected disorder to the 
events which lead to his death.  The cause of the veteran's 
death from the record is clear and the absence of any 
reference to schizophrenia as the cause of the situation only 
supports the denial of this claim. 

Even assuming, however, for discussion purposes, that the 
veteran's service-connected schizophrenia was a factor in his 
arrest, the relationship between his schizophrenia and the 
cause of death is still too tenuous to be considered a 
"contributory cause".  Under 38 C.F.R. § 3.312(c), a 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  In this case, it was the actions by the veteran and the 
arresting officers which contributed to the veteran's death.  
The fact that the veteran's schizophrenia may have played a 
role in the events leading up to the arrest does not render 
it a "contributory cause" as defined under 38 C.F.R. 
§ 3.312(c).  

In addition, there is no evidence that the veteran had a 
heart disorder as a result of service or his service-
connected schizophrenia.  In this regard, the veteran's 
service medical records make no reference to heart problems, 
thereby providing highly probative evidence against the 
appellant's claim.

Indeed, the first documented evidence of a heart disorder is 
a VA hospital report dated in 1984 which lists diagnoses of 
schizophrenia and essential hypertension.  Subsequent VA 
hospital reports continue these diagnoses.  In addition, a 
July 2001 report from E.G., M.D., also lists a diagnosis of 
status post angina, November 2000, by self report.  However, 
none of these reports includes a medical opinion relating the 
veteran's hypertension and angina to service or his service-
connected schizophrenia.  Therefore, these reports provide 
highly probative evidence against the appellant's claim.  

Moreover, the 14-year period between the veteran's separation 
from active duty and the first diagnosis of hypertension 
provides highly probative evidence against the appellant's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of his son, but 
the Board may not go beyond the factual evidence presented in 
this claim to provide a favorable determination.  
Unfortunately, the appellant's statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Accordingly, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
appellant about the information and evidence not of record 
that is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice letters to the appellant or the timing of these 
letters is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and his representative.  
Since there is no indication that the veteran's had a heart 
disorder as a result of service or his service-connected 
schizophrenia, a remand for a medical opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.




ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


